Case 18-23979-GLT             Doc 259                                       FILED
                                     Filed 06/21/19 Entered 06/21/19 12:08:53  Desc Main
                                    Document      Page 1 of 1               6/21/19 8:38 am
                                                                            CLERK
                                                                            U.S. BANKRUPTCY
                         IN THE UNITED STATES BANKRUPTCY COURT              COURT - :'3$
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 In re:                                              :   Case No. 18-23979-GLT
                                                     :   Chapter 11
 LAWSON NURSING HOME, INC.,                          :
                                                     :
                   Debtor.                           :   Related to Dkt. Nos. 235, 245, 247, 249
                                                     :


                                                ORDER

                   This matter was before the Court on June 20, 2019 for a status conference. For the

 reasons set forth on the record, it is hereby ORDERED, ADJUDGED, and DECREED that:

                   1. The United States Trustee is directed to appoint a chapter 11 trustee pursuant to

 11 U.S.C. § 1104(a).

                   2.    To the extent necessary to prevent irreparable harm to creditors or the

 bankruptcy estate, the United States Trustee is authorized, but not directed, to immediately appoint

 an interim chapter 11 trustee, including a panel trustee, to serve as chapter 11 trustee pending the

 selection and appointment of a permanent chapter 11 trustee.



                   ENTERED at Pittsburgh, Pennsylvania.




                                                 ____________________________________
                                                 _________________________________
                                                                            _
                                                 GREGORY L L. TADDONIO
                                                 UNITED STATES BANKRUPTCY JUDGE
 Dated: June 20, 2019



 Case administrator to mail to:
 All Parties
